Citation Nr: 0331544	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  01-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed cervical 
spondylosis with multi-level stenosis.  

2.  Entitlement to a rating higher than 20 percent for the 
service-connected low back strain.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from October 1968 to August 
1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and August 2001 decisions of 
the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2003.  

In correspondence submitted in June 2003, the veteran, who 
served in the Republic of Vietnam, raised the issues of 
service connection for diabetes mellitus and a skin condition 
involving his legs, other than that of tinea cruris, and the 
issue of a compensable disability rating for the service-
connected tinea cruris.  

As these matters have not been fully developed for appellate 
review, they are referred to the RO for such further 
development as may be necessary.  




REMAND

(1)   VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and any representative of the 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

In this case, the Board finds that further action must be 
taken by the RO to comply with the provisions of the VCAA.  

Specifically, the veteran must be notified of what he should 
do and what VA would do to obtain additional evidence, with 
respect to each issue in appellate status.  

Likewise, the testimony of the veteran at the hearing in June 
2003 was to the effect that he had been treated once or twice 
a year for the past few years by a chiropractor, Dr. Brooks.  

However, these records are not in the claims folder, and they 
could be relevant.  The duty to assist the veteran in the 
development of facts pertinent to his claims includes 
obtaining all relevant records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990). 
The veteran should also be notified of any deficiency in 
obtaining the records.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38  U.S.C.A. § 5103(b)(1).  

The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  


(2)  Service Connection for Cervical Spondylosis with Multi-
level Stenosis

The new law also provides that an examination is necessary 
where there is competent evidence of a current disability, 
evidence that the current disability may be related to 
service, and the evidence is insufficient to decide the 
claim.  38 U.S.C.A. § 5103A.  

The service medical records show that the veteran complained 
of having a stiff neck and pain radiating down to his back 
with headaches in June 1970.  

The post-service medical records show diagnoses of diffuse 
mild cervical stenosis and cervical spondylosis.  

The Board notes that service connection has been established 
for low back strain, but there is no competent medical 
opinion as to whether any disability of the cervical spine is 
related to the manifestations of a stiff neck in service or 
to another incident of service, or to a service-connected 
disability.  

Therefore, the evidence is insufficient to decide the claim, 
and a new examination is necessary.  


(3)  Evaluation of the Service-Connected Low Back Strain

The Board notes that the veteran's service-connected low back 
disability was last examined by the VA in February 1994.  
There is no opinion as to current severity, including 
functional impairment, of the veteran's service-connected low 
back disability.  

Thus, VA cannot rate the service-connected low back 
disability at this time without further medical 
clarification.  As such, the Board finds that the veteran 
should be afforded another examination.  

Moreover, the regulations for evaluation of certain 
disabilities of the spine-i.e., intervertebral disc 
syndrome-were revised, effective on September 23, 2002, and 
the veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  64 Fed. Reg. 25202 (May 
11, 1999); Karnas, 1 Vet. App. 308 (1991).  

Accordingly, the case is remanded to the RO for the following 
action:  

1.  The RO should take appropriate steps, 
in accordance with 38 U.S.C.A. 
§ 5103A(c), to request that the veteran 
supply the names and addresses of all 
facilities that have treated him for a 
disability of the cervical spine since 
service, and for the service-connected 
low back strain since 1999.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder, including 
records of Dr. Brooks and records of the 
VA medical center in Washington, DC.  The 
RO should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).  

2. The RO should schedule the veteran for 
an examination to determine the current 
nature and likely etiology of the 
veteran's cervical spine disability. The 
examiner should review the claims folder, 
including the service medical records and 
post-service medical records and should 
note such review in the examination 
report.  The examiner should offer 
opinions as to:

a.  Whether the veteran has a 
current disability of the cervical 
spine; 

b.  Whether it is at least as likely 
as not that the veteran's current 
disability of the cervical spine is 
proximately due to or the result of 
manifestations of a stiff neck or 
other incident of service, or to the 
service-connected low back strain 
(or another service-connected 
disability); and 

c.  Whether it is at least as likely 
as not that the veteran's service-
connected low back strain (or 
another service-connected 
disability) caused or aggravated the 
disability of the veteran's cervical 
spine.

3.  The veteran should be scheduled for a 
VA examination to determine the current 
severity of the service-connected low 
back strain.  Specifically, the examiner 
should express an opinion as to whether 
there is severe painful motion or 
weakness associated with the low back 
disability.  The examiner should be asked 
whether pain or weakness significantly 
limits functional ability during flare-
ups.  The examiner should also be asked 
to determine whether there is related 
weakened movement, excess fatigability or 
incoordination.  The examiner should 
comment on the severity of the service-
connected disability in terms of the 
applicable rating criteria, both old and 
new.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The new rating 
criteria have been added to the claims 
folder for the convenience of the 
examiner.  

4.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for each issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

5.  After providing the veteran with the 
appropriate time to submit additional 
evidence-see Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the RO should 
review all of the evidence of record, and 
readjudicate the claims on appeal.  This 
review should consider provisions of 
38 C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain.  With 
regard to the issue of a higher rating 
for the service-connected low back 
strain, the RO should also take into 
consideration the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective 
prior to and as of September 23, 2002, if 
warranted.  

6.  If any of the desired benefits are 
not granted, an appropriate Supplemental 
Statement of the Case should be furnished 
to the veteran and his representative, 
and they should also be afforded an 
opportunity to respond thereto.  
 
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of the claims.  
38 C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



